Citation Nr: 0532238	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-29 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to restoration of service connection for 
right lower extremity peripheral neuropathy.

3.  Entitlement to restoration of service connection for left 
lower extremity peripheral neuropathy.

4.  Whether the veteran submitted a timely substantive appeal 
from an October 1996 rating decision that denied entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 for atrial 
fibrillation.

5.  Whether the veteran submitted a timely substantive appeal 
from an October 1996 rating decision that denied entitlement 
to service connection for egg yolk allergies due to reaction 
to an influenza shot. 

6.  Whether the veteran submitted a timely substantive appeal 
from a June 2002 rating decision that determined there was no 
clear and unmistakable error in the denial of a claim for 
service connection for egg yolk allergies due to reaction to 
an influenza shot. 

7.  Whether the veteran submitted a timely substantive appeal 
from a February 2002 rating decision that denied a 
compensable rating for residuals of bilateral lumbar 
sympathectomies.

8.  Whether the veteran submitted a timely substantive appeal 
from a February 2002 rating decision that found no new and 
material evidence had been received to reopen a claim for 
entitlement to service connection for egg yolk allergies due 
to reaction to an influenza shot.

9.  Whether the veteran submitted a timely substantive appeal 
from a February 2002 rating decision that denied entitlement 
to service connection for chronic rhinitis.

10.  Whether the veteran submitted a timely substantive 
appeal from a February 2002 rating decision which established 
an effective date of April 9, 2001, for service connection 
for peripheral neuropathy of the right and left lower 
extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel






INTRODUCTION

The veteran served on active duty from August 1944 to October 
1948 and from October 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The veteran's case was certified on appeal to the Board in 
January 2005.  The veteran has submitted numerous statements 
and medical evidence directly to the Board since that time.  
In general, regulations provide for the submission of 
additional evidence to the Board within 90 days after the 
appeal has been certified to the Board.  The veteran has, at 
times, expressly waived consideration by the agency of 
original jurisdiction (AOJ), and other times he has not been 
as explicit.  The Board finds that upon a careful reading of 
the veteran's many submissions, his intention is for the 
Board to consider the evidence and argument submitted in the 
first instance.  Accordingly, the evidence will be considered 
by the Board in its appellate review.  See 69 Fed. Reg. 
53,808 (Sept. 3, 2004) (to be codified at 38 C.F.R. 
§ 20.1304(c)).  

The veteran also submitted a statement received at the Board 
in October 2005.  The veteran expressed his concerns that the 
record was not complete and that the RO had removed evidence 
from his claims file.  The Board notes that the Board 
provided the veteran with a copy of his claims file, 
consisting of approximately 2250 pages, in June 2005.  The 
Board further notes that the veteran had submitted duplicate 
material to the RO on a number of occasions.  The RO has 
returned much of the duplicate material to the veteran.  The 
veteran's allegation of missing evidence goes to the merits 
of his underlying claims and not to the timeliness of his 
appeals.  

The Board notes that the veteran's service-connected 
disabilities of anxiety reaction with conversion symptoms, 
and postoperative tonsillitis were last included on a rating 
decision dated in April 1997.  Subsequent rating decisions 
failed to list those disabilities.  The Board is unaware of 
any action taken by the RO to sever service connection for 
those disabilities.  Unless the appropriate steps to sever 
service connection have been taken, and this is not evident 
from the current claims file, the RO should include the two 
disabilities in the list of service-connected disabilities on 
any future rating decisions.

The Board further notes that the veteran has used the term 
"clear and unmistakable error (CUE)" on a repeated basis 
throughout the pendency of his current appeal.  He has 
alleged literally hundreds of instances of CUE in the 
handling of his case.  The Board also notes that the RO has 
written to him on several occasions in an attempt to inform 
him as to what constitutes CUE.  The many submissions from 
the veteran reflect that such explanations have not been 
adequate.

To allege CUE, in the context used by the veteran, is to 
challenge a final rating decision from the RO.  (There is no 
final Board decision for consideration at this time).  A 
decision is final when an appeal has not been perfected 
within the one-year appeal period or any extension of that 
period.  There can be no allegation of CUE in a statement of 
the case, supplemental statement of the case, or in 
correspondence from VA.  Only VA rating decisions, in this 
instance, can be challenged on the basis of CUE.  

In that regard, the RO denied CUE in the prior denial of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
atrial fibrillation by way of a rating decision dated in 
April 2003.  Notice of the rating action was provided that 
same month.  Thus the veteran's appeal period for this issue 
would not expire until April 2004, or even longer if an 
extension was requested.  The veteran submitted a statement 
to reactive his withdrawn claims and/or appeals in August 
2003.

The RO has not yet addressed whether the veteran's August 
2003 submission represents a notice of disagreement with the 
April 2003 rating decision such that the claim is 
reactivated.  See 38 C.F.R. §§ 20.201, 20.204, 20.302 (2004); 
see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002).  Accordingly, the issue is referred to the RO for 
consideration of whether the veteran has submitted a valid 
NOD in regard to the denial of CUE in a prior rating decision 
pertaining to compensation under 38 U.S.C.A. § 1151 for 
atrial fibrillation.

The issue of entitlement to service connection for diabetes 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for peripheral neuropathy of the right 
and left lower extremities was granted in a February 2002 
rating decision.

2.  The grant of service connection for peripheral neuropathy 
of the right and lower extremities was severed by way of a 
rating decision dated in August 2003.

3.  The grant of service connection for peripheral neuropathy 
of the right and left lower extremities was not clearly and 
unmistakably erroneous.

4.  The veteran was denied compensation under 38 U.S.C.A. 
§ 1151 for atrial fibrillation by way of a rating decision 
dated in October 1996.  The veteran withdrew his appeal in 
May 2003.  He submitted a statement to reactivate his appeal 
in August 2003.

5.  The veteran was denied service connection for allergies 
to egg yolk due to reaction to an influenza shot in October 
1996.  The veteran withdrew his appeal in May 2003.  He 
submitted a statement to reactivate his appeal in August 
2003.

6.  The RO issued a rating decision that denied clear and 
unmistakable error in the denial of service connection for 
allergies to egg yolk due to reaction to an influenza shot in 
June 2002.  The veteran withdrew his appeal in May 2003.  He 
submitted a statement to reactivate his appeal in August 
2003.

7.  The RO issued a rating decision in February 2002 that 
denied entitlement to an increased rating for bilateral 
service connected lumbar sympathectomies, held that new and 
material evidence was not received to reopen a claim for 
service connection for allergies to egg yolk due to reaction 
to an influenza shot, denied service connection for chronic 
rhinitis, and established an effective date of April 9, 2001, 
for the grant of service connection of peripheral neuropathy 
of the right and left lower extremities.  The veteran 
withdrew all pending claims and appeals in May 2003.  He 
submitted a statement to reactivate his appeal in August 
2003.


CONCLUSIONS OF LAW

1.  The August 2003 severance of service connection for 
peripheral neuropathy of the right and left lower extremities 
was improper.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.104, 3.105 (2005).

2.  An appeal from a rating decision dated in October 1996, 
that denied compensation under 38 U.S.C.A. § 1151 for atrial 
fibrillation, was withdrawn in May 2003 and any notice of 
disagreement filed thereafter was not timely filed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.204, 20.300, 20.301, 20.302, 20.304, 20.305, 20.306 
(2004).

3.  An appeal with respect to a rating decision dated in 
October 1996, that denied service connection for allergies to 
egg yolk due to reaction to an influenza shot, was withdrawn 
in May 2003 and any notice of disagreement filed thereafter 
was not timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.204, 20.300, 20.301, 20.302, 20.304, 
20.305, 20.306.

4.  An appeal with respect to a rating decision dated in June 
2002, that denied clear and unmistakable error in a prior 
denial of service connection for allergies to egg yolk due to 
reaction to an influenza shot, was withdrawn in May 2003 and 
any notice of disagreement filed thereafter was not timely 
filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.204, 20.300, 20.301, 20.302, 20.304, 20.305, 20.306.

5.  An appeal with respect to a rating decision dated in 
February 2002, that denied an increased rating for bilateral 
lumbar sympathectomies, held that no new and material 
evidence was received to reopen a claim for service 
connection for allergies to egg yolk due to reaction to an 
influenza shot, denied service connection for chronic 
rhinitis, and established an effective date of April 9, 2001, 
for service connection for peripheral neuropathy of the right 
and left lower extremities, was withdrawn in May 2003 and any 
notice of disagreement filed thereafter was not timely filed.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.204, 
20.300, 20.301, 20.302, 20.304, 20.305, 20.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Restoration of Service Connection

The service medical records (SMRs) reflect that the veteran 
was seen in December 1945 with a history of frozen feet.  He 
complained of pain and swelling of his feet when he marched 
long distances in the cold.  A November 1945 separation 
physical examination noted the history of frozen feet in 
1945.  The veteran was treated in the dispensary and not 
hospitalized.  The veteran's October 1948 separation physical 
examination reported that the veteran suffered from sweating 
and aching of feet.

The SMRs for the veteran's period of service from October 
1950 to August 1951 show that no abnormalities of his feet 
were noted on his entrance physical examination in August 
1950.  The veteran began to experience symptoms involving his 
feet almost immediately upon reporting for training in 
October 1950.  The veteran was initially treated with 
sympathetic lumbar blocks.  The veteran was diagnosed with 
reflex sympathetic dystrophy as a residual of his frostbite.  
He was admitted for evaluation of numbness, tingling, 
swelling, sweating, and sensitivity to variations of heat and 
cold of both feet in November 1950.  

The veteran underwent a left lumbo-dorsal sympathectomy in 
November 1950.  He then had a lumbo-dorsal sympathectomy on 
the right in December 1950.  The final summary from the 
hospitalization reported that the veteran did well following 
his surgeries.  The veteran's feet were reported to be 
warmer, dryer, and painless.  A neurology clinic note 
reported that the veteran's feet were completely within 
normal limits with good arterial pulsation, no sympathetic 
changes, no evidence of old frostbite, and no neurological 
deficits in June 1951.  The veteran's September 1951 
separation physical examination noted the presence of the 
veteran's surgical scars from his sympathectomies but there 
were no residuals of frostbite noted.

Review of the record reveals that the veteran was granted 
service connection for residuals for frozen feet in January 
1949.  He was assigned a 30 percent disability rating.  The 
veteran's disability was rated under Diagnostic Code 7122.  

The veteran's disability rating was reduced to 10 percent by 
way of a rating decision dated in December 1959.  The veteran 
had undergone several VA examinations over the years at that 
point.  There was no objective evidence of any type of 
neurological impairment of the lower extremities from the 
veteran's frostbite.  

The veteran submitted a claim for entitlement to service 
connection for numbness in the right thigh in March 1990.  He 
said that he had developed numbness in the right leg as 
secondary to surgery to treat his frozen feet in service.  
The RO denied the claim in June 1990.  

The veteran submitted a claim for service connection for a 
bilateral foot condition caused by medications used to treat 
chronic atrial fibrillation in September 1996.  The veteran 
submitted private medical records in support of his claim.

The records included a March 1996 report from B. Marston, 
D.P.M.  Dr. Marston noted that the veteran complained of 
horrible nails and burning foot pain.  Dr. Marston noted 
several symptoms but did not mention peripheral neuropathy.  
His impression was joint capsulitis and he recommended 
electrical stimulation.

The veteran included a medical evaluation report and a 
Doctor's Certification Form from D. R. Mostrom, D.P.M., dated 
in July 1996 and August 1996, respectively.  Dr. Mostrom said 
that he originally saw the veteran in June 1996 and then 
again in July 1996.  The veteran complained of a burning pain 
throughout his whole foot.  Dr. Mostrom noted the veteran's 
history of frostbite in 1945 and sympathectomies in 1950.  
Dr. Mostrom provided a summary wherein he said that the 
veteran was concerned that his current symptoms were related 
to his lumbar sympathectomies.  He said that he had discussed 
the likelihood of the symptoms being more related to 
microangiopathy related to arteriosclerosis given the 
veteran's history of heart disease.  He said the symptoms 
could also be related to his systemic lupus.  Dr. Mostrom 
stated that, after further treatment of the veteran's 
metatarsalgia and neuroma symptoms, the veteran would 
consider treatment options that may include topical creams 
versus internal medications for his peripheral neuropathy.

Dr. Mostrom also stated that the veteran was permanently 
disabled on the certification form.  He indicated that the 
veteran was permanently disabled in his ability to walk due 
to an arthritic, neurological, or orthopedic condition.  The 
condition was attributed to the veteran's frozen feet in 
1945, sympathectomies in 1950, and neuroma syndrome.

The veteran also submitted a letter from A. Borrud, M.D., of 
the Mayo Clinic, dated in August 1996.  In regard to the 
veteran's feet, Dr. Borrud noted that lower extremity 
arterial studies were done and they demonstrated no arterial 
insufficiency.  He noted that a Dr. So of neurology had 
evaluated the veteran and it was his impression that the 
veteran had a severe axonal and demyelinating mixed sensory 
neuropathy.  The etiology of the neuropathy was said to be 
unclear.  There was consideration it could be related to a 
particular medication but it was noted that this particular 
medication was not noted to cause peripheral neuropathy.  

The veteran submitted a claim for an increased rating for his 
service-connected residuals of bilateral frozen feet in 
November 1996.  The veteran was afforded VA examinations in 
March 1997.  There were no findings of a neurological 
impairment as part of the vascular examination.  The 
examiner's impression was residuals of frostbite of the feet, 
status post lumbar sympathectomy.

The veteran was also afforded a VA orthopedic examination.  
The veteran was noted to complain of, inter alia, a burning 
in his feet under his toes.  The examiner noted that the 
veteran had undergone electromyography (EMG) testing in April 
1990 and was found to have a mild sensorimotor peripheral 
neuropathy.  The examiner also noted that the veteran had a 
borderline glucose metabolic disturbance that was controlled 
with diet.  Among other symptoms, the examiner reported that 
there was decreased sensation in the base of the great toe 
and dorsum of the great toe bilaterally.  The diagnoses were 
remote effects of frostbite, and effects of bilateral lumbar 
sympathectomies.

The RO increased the veteran's disability rating to 30 
percent in April 1997.  The rating criteria in effect at that 
time provided that a 30 percent rating for residuals of 
frozen feet was warranted with persistent bilateral moderate 
swelling, tenderness, redness, etc.  A 50 percent rating was 
for consideration with loss of toes, or parts, and persistent 
bilateral symptoms.  38 C.F.R. § 4.104 (1996), Diagnostic 
Code 7122.  

The rating criteria used to evaluate disabilities from cold 
injuries was amended in July 1998.  See 63 Fed. Reg. 37,778-
37,339 (July 14, 1998).  The change was effective as of 
August 13, 1998.  This was a major change and allowed for 
separate evaluations to be assigned for each affected part.  

The veteran submitted additional evidence and argument to the 
RO in October 1998.  Included in this submission was a copy 
of the April 1990 EMG report from the Mayo Clinic.  The 
report stated that the test results showed no evidence of a 
lumbar radiculopathy.  However, the results were suggestive 
of a mild sensorimotor peripheral neuropathy.  

The veteran submitted a claim for an increased rating for his 
service-connected residuals of bilateral frostbite of the 
feet in April 2001.  He said that he should receive separate 
ratings for his feet.  He also queried why he was not rated 
for his neuropathy.  

The RO notified the veteran of the change in regulations by 
way of a letter dated in July 2001.  He was informed that he 
would receive a medical examination to assess his current 
level of disability and to obtain findings to permit a rating 
of his service-connected disability under the new 
regulations.

The veteran submitted evidence in support of his claim in 
September 2001.  Included were records from the Mayo Clinic 
which included neurology evaluations dated in August and 
October 1996, respectively.  The August 1996 evaluation 
report said that the veteran was a non-diabetic who had 
developed a painful condition in his feet in the last year.  
The examiner noted the veteran's history of frostbite of both 
feet in service.  The examiner also noted that the veteran 
underwent bilateral sympathectomies in service.  The veteran 
was said to be essentially pain free since service until the 
last year.  The veteran recalled starting Tambocor in August 
1995.  He began to develop symptoms in his feet after a few 
weeks.  These symptoms included itchiness on the bottom of 
his feet, pruritus on the bottom of his feet, and extreme 
sensitivity.  He also developed a burning sensation in his 
feet, and experienced a sharp, shooting sensation going down 
the medial aspect of his ankles, more so on the right, and 
sometimes at the dorsum of his right foot.  The veteran was 
noted to have stopped his Tambocor three days prior to the 
examination.  He reported his dysesthesia had improved 
remarkably but not completely.  The examiner said that he had 
reviewed the veteran's "very extensive" Mayo Clinic record.  
It was his impression that the veteran's condition was most 
likely severe axonal and demyelinating mixed sensory 
neuropathy with an unknown cause.  The examiner thought that 
it might possibly be toxic but the condition required further 
evaluation.  

The veteran underwent EMG testing in October 1996.  The 
testing was interpreted to show a sensorimotor peripheral 
neuropathy.

The October 1996 Mayo Clinic neurology examiner noted the 
veteran's history.  He said that the veteran's case was 
highly complex with a lengthy history.  He also noted that 
the veteran was recently diagnosed with diabetes.  He noted 
that he had reviewed an earlier work-up for the veteran, to 
include an EMG that confirmed sensory motor peripheral 
neuropathy.  He also said that an examination by a Dr. So was 
also compatible with a sensory motor peripheral neuropathy of 
a mild degree.  The veteran had also undergone vascular and 
podiatry consults that ruled out other causes for his painful 
feet.  The examiner provided a detailed discussion of the 
veteran's medical history from service to the present.  The 
examiner's impression was that the veteran had evidence for a 
mild peripheral neuropathy with sensory motor and reflex 
changes.  He said that there was no specific finding on 
examination that would help in distinguishing the neuropathy 
as being due to diabetes as opposed to toxic exposure 
neuropathy.  The examiner noted that the veteran had left and 
that further testing could not be done.  He added that he 
would be happy to see the veteran in the future if there was 
a need to look for another cause for the neuropathy other 
than the combined forces of his diabetes, previous cold 
injury, and perhaps a medication aggravated toxic effect.

The veteran also submitted a report, EMG results, and a 
letter from B. D. Robbins, M.D., dated in August 2001.  Dr. 
Robbins noted the veteran's history of frozen feet in 
service.  He also noted the history of the bilateral 
sympathectomies in service.  He said that the veteran was 
evaluated in 1990 and found to have changes with a mild 
neuropathy.  He noted that nerve conduction velocity (NCV) 
studies were repeated and showed the veteran to have severe 
neuropathy.  The veteran had also developed diabetes.  In his 
letter, Dr. Robbins said that he felt that the veteran's 
severe neuropathy was caused, in part, by his frozen feet.  
He also said that the veteran's diabetes was a co-morbid 
problem that contributed to the veteran's difficulties.  

The veteran submitted a statement wherein he listed specific 
symptoms associated with his legs and feet.  In regard to 
numbness, the veteran said that parts of his feet were always 
numb.  He said that his legs and thighs were numb from time 
to time since the 1980's.  He said that his bare feet felt 
like he was wearing socks or slippers from the 1980's.  He 
said that he had no sensation in his toes and that he had cut 
his skin several times when cutting his nails without feeling 
anything.  

The veteran was afforded VA examinations in September 2001.  
One examination focused on the veteran's cardiac symptoms and 
his atrial fibrillation.  A second examination evaluated the 
veteran's neurological status.  The examiner noted the 
veteran's history of having frozen feet in service in 1945.  
He also noted that the veteran underwent bilateral lumbar 
sympathectomies in 1950.  The veteran reported having 
developed progressive numbness, tingling, and burning of his 
feet.  This extended up to the knees.  The veteran said that 
his symptoms began in the late 1980's.  The examiner noted a 
report from the Mayo Clinic where the veteran reported 
developing symptoms in 1995.  The examiner also noted that 
electrodiagnostic testing at the Mayo Clinic showed evidence 
of mild peripheral neuropathy.  The examiner noted that the 
veteran was diagnosed with non-insulin dependent diabetes 
mellitus.  The veteran said that this was diagnosed in 1996, 
six years after the onset of his neuropathy.  On physical 
examination the veteran was found to have obvious atrophy of 
the left extensor digitorum brevis muscle but not of the 
right.  There was weakness of dorsiflexion and eversion of 
the left ankle with approximately 60 percent of normal 
strength of these maneuvers.  Otherwise, his strength and 
muscle tone of all other major muscle groups in the lower 
extremities was within normal limits.  

The examiner reported that the veteran had diminished pain 
and touch sensation in a stocking distribution to the knees 
bilaterally.  Vibratory sensations were absent in both feet, 
and proprioception was diminished in the feet.  Patellar 
reflexes were 2+ and symmetrical.  Achilles tendon jerks were 
absent bilaterally.  Plantar responses were said to be flexor 
bilaterally.  The examiner said that the veteran had 1+ 
pitting edema bilaterally that appeared to be dependent 
edema.  He did not appear to have any temperature asymmetry 
of the lower extremities, although both feet were cool to the 
touch.  There was some stasis dermatitis of the lower 
extremities.  The examiner said that the veteran did not 
appear to have any allodynia or hyperpathia of the lower 
extremities.  The examiner's diagnoses were moderately severe 
diffuse symmetrical sensory peripheral neuropathy of both 
lower extremities resulting in sensory loss of both lower 
extremities and mild gait ataxia; and superimposed left 
common peroneal mononeuropathy resulting in weakness of 
dorsiflexion and eversion of the left ankle.

The examiner said that there was no question that the veteran 
had a peripheral neuropathy.  He said that there seemed to be 
some question about when the symptoms of peripheral 
neuropathy began.  He said that there was objective evidence 
that the veteran had sensory changes involving both feet in 
1990.  He also noted that the 1996 testing at the Mayo Clinic 
revealed evidence of a mild peripheral neuropathy.  He said 
that it appears that the veteran developed diabetes mellitus 
in 1996 and that he has had prominent progression of his 
peripheral neuropathy since that time.  The examiner opined 
that it was at least as likely as not that the veteran's cold 
injury to his lower extremities was a minor contributing 
factor to the peripheral neuropathy.  He further opined that 
the veteran's diabetes mellitus was a major contributing 
factor to the diffuse symmetrical sensory neuropathy of both 
lower extremities.  Finally, the examiner stated that the 
veteran's superimposed left common peroneal mononeuropathy 
was secondary to diabetes mellitus.

The veteran submitted additional medical evidence in 
September 2001.  Included were records from E. Arp, D.P.M., 
and Dr. Marston for podiatric treatment provided to the 
veteran.  Dr. Arp provided several diagnoses of diabetic 
neuropathy.  Dr. Marston noted the presence of neuropathy in 
the lower extremities but did not characterize it as related 
to diabetes.

The RO issued a rating decision in February 2002 that 
assigned separate 30 percent ratings for residuals of the 
veteran's frostbite.  The veteran was also granted service 
connection for peripheral neuropathy of the right and left 
lower extremities.  He was assigned a 40 percent disability 
rating for the peripheral neuropathy of each lower extremity.  
The RO relied on the October 1996 Mayo Clinic neurology 
clinic evaluation, letter from Dr. Robbins, as well as NCV 
testing from his office, and the September 2001 VA 
examination reports as establishing the presence of a 
peripheral neuropathy that was related, at least in part, to 
residuals of the veteran's frozen feet.

The veteran was granted entitlement to a total disability 
evaluation based on individual unemployability (TDIU) in 
April 2003.  

The veteran continued to prosecute claims involving several 
unrelated issues.  He requested a hearing in his case in 
October 2002.  An informal hearing with the decision review 
officer (DRO) was held in May 2003.  The report from the 
hearing indicates that the DRO informed the veteran's 
representative that the individual 40 percent ratings for 
peripheral neuropathy, combined with the individual 30 
percent ratings for residuals of frostbite, appeared to have 
been granted without regard for the amputation rule.  
Further, the DRO advised that he believed the evidence showed 
that the peripheral neuropathy was due to nonservice-
connected diabetes and he was going to address those ratings.  
The DRO advised that there would be no change to the 
veteran's TDIU rating.

The RO issued a rating decision proposing to sever service 
connection for the veteran's peripheral neuropathy 
disabilities in June 2003.  The basis for the proposed 
severance was the September 2001 VA orthopedic examination 
report wherein the examiner said that the veteran's residuals 
of cold injuries were minor contributing factors for the 
neuropathy and that diabetes was the major cause of the 
neuropathy.  

Notice of the proposed severance was provided in July 2003.  
The veteran submitted a statement, objecting to the proposed 
severance, in August 2003.  The veteran cited to records from 
the Mayo Clinic in support of his contentions.  

The RO issued a rating decision, affecting the severance of 
service connection for peripheral neuropathy of each lower 
extremity, in September 2003.  The effective date of the 
reduction was December 1, 2003.  The RO provided notice of 
the rating action in September 2003.

The veteran's residuals of cold injury to each foot have been 
evaluated as 30 percent disabling under Diagnostic Code 7122 
(pertaining to cold injury residuals).  Under Diagnostic Code 
7122 a 30 percent rating is warranted for arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic 
Code 7122 (2005).

Note (1) under diagnostic Code 7122 provides that a rater 
should separately evaluate amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  In addition, the note provides for 
separately evaluating other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under Diagnostic Code 7122.  
(emphasis added).

Note (2) directs that each affected part (e.g. hand, foot, 
ear, nose) should be evaluated separately and the ratings 
combined in accordance with §§ 4.25 and 4.26.

In this case, the RO determined that the grant of service 
connection for separate disabilities of peripheral neuropathy 
of the lower extremities constituted clear and unmistakable 
error (CUE).  This determination was based, primarily, on the 
results of a September 2001 VA examination report which said 
that the veteran's residuals of frostbite were a minor 
contributing factor to his peripheral neuropathy.

The question here is not whether service connection should be 
granted, but whether the RO's severance of service connection 
in August 2003 was proper.  Under applicable criteria, once 
service connection has been granted, it can be severed only 
upon the Secretary's showing that the final rating decision 
granting service connection was "clearly and unmistakably 
erroneous," and only after certain procedural safeguards have 
been met.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.105(d), 3.303 (2005); see also Daniels 
v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 
Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his latest address of record of the 
contemplated action and furnished detailed reasons therefore 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); Graves, 6 Vet. App. at 
170.

The Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Daniels, 10 Vet. App. at 478; Graves, 6 Vet. 
App. at 170-71.  Clear and unmistakable (CUE) is defined as a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Normally, a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

However, it has been held that although the same standards 
apply in a determination of CUE in a final decision under 
section 3.105(a) and a determination as to whether a decision 
granting service connection was the product of CUE for the 
purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  See Daniels, 10 Vet. App. 
at 480.  The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states "[a] change in diagnosis may be accepted 
as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  The Court further 
reasoned that if the Court were to conclude that a service 
connection award can be terminated pursuant to § 3.105(d) 
only on the basis of the law and record as it existed at the 
time of the award thereof, VA would be placed in the 
impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record.

In this case there is no need to recite a history of the 
medical evidence beyond the September 2001 VA examination 
report relied on by the RO.  The later medical evidence does 
not support the severance of service connection.  In fact, a 
July 2002 neurology consult from the Mayo Clinic noted that 
the veteran's symptoms preceded his diagnosis of diabetes, 
there was no retinopathy, and this made diabetic neuropathy 
less likely.  The Board finds that there was no CUE in the 
granting of service connection for the veteran's peripheral 
neuropathy based on the evidence of record at the time of the 
proposed severance in July 2003.

The Board notes that the veteran's peripheral neuropathy was 
present, as documented by objective medical evidence, in 
April 1990.  This finding was confirmed by the EMG testing 
done at that time.  This was approximately six years before 
the veteran was diagnosed with diabetes.  The August 1996 
Mayo Clinic neurology evaluation found that the veteran had a 
severe peripheral neuropathy.  The examiner was not certain 
of the etiology.  It is acknowledged that the veteran was not 
reported as diabetic at that time.  However, the October 1996 
Mayo Clinic neurologist was aware of the veteran's diabetic 
status, a recently diagnosed condition.  He could not 
attribute the veteran's neuropathy solely to the diabetes.

Dr. Robbins, of Twin Lakes Neurology, conducted additional 
testing to confirm the presence of a severe neuropathy.  He 
attributed the neuropathy to both residuals from frostbite 
and diabetes.

The September 2001 VA examiner did not provide an unequivocal 
opinion, based upon a complete review of all of the evidence 
of record that the veteran's peripheral neuropathy was not 
caused by residuals of his frostbite.  To the contrary, the 
examiner stated that the residuals of frostbite were a minor 
contributing factor.  He did state that diabetes was the 
major cause.  This opinion, like that of Dr. Robbins, found 
that the residuals of frostbite and the veteran's diabetes 
contributed to the peripheral neuropathy.

The RO, in both the rating decision proposing severance, and 
the rating decision that affected the severance, relied on a 
judgment that the veteran's complaints of pain, numbness, and 
sensory loss were adequately addressed in the individual 30 
percent ratings under Diagnostic Code 7122.  38 C.F.R. 
§ 4.104.  This is an error.  The rating criteria list only 
numbness and provide for a specific separate evaluation for 
peripheral neuropathy, if appropriate.

The veteran has a clear diagnosis of peripheral neuropathy.  
The peripheral neuropathy has been confirmed by way of EMG 
and NCV testing on several occasions since 1990.  This 
represents a physical finding, verified by appropriate 
testing, that goes beyond a complaint of numbness in the 
foot.  The presence of peripheral neuropathy is undebatable.  
There are several medical opinions linking the peripheral 
neuropathy, in part, to the veteran's residuals of frostbite.  
As such service connection for peripheral neuropathy, as a 
separately ratable disability was, and is, appropriate.  

In light of the above, the Board finds that the September 
2001 opinion from the VA examiner, and other evidence of 
record, did not provide clear and unmistakable evidence of a 
wrongful grant of service connection for peripheral 
neuropathy of the lower extremities.  The medical evidence of 
record does not rise to the level to show that a mistake was 
made such that reasonable minds could not differ on the 
result.  Restoration of service connection is granted.  

In reaching this decision, the Board does not address the 
issue of the appropriate disability rating for the veteran's 
peripheral neuropathy.  The Board is mindful that the veteran 
was previously in receipt of separate 40 percent and 30 
percent ratings for each lower extremity.  Such ratings would 
appear to be a violation of the amputation rule found at 
38 C.F.R. § 4.68 (2005).  A topic addressed by the DRO and 
the veteran's representative in May 2003.  Upon return of the 
case, the RO will assign the disability rating appropriate 
based on the evidence and any applicable regulations.

II.  Timeliness of Appeal

Background

The Board notes that the veteran has submitted hundreds of 
pages of argument and evidence in support of his several 
claims.  The discussion infra is based on a complete review 
of his submissions.  However, the discussion is limited to 
the statements and evidence relative to the respective issues 
currently on appeal.



A. 38 U.S.C.A. § 1151 - Atrial Fibrillation

The veteran submitted a claim in January 1995 for entitlement 
to compensation under 38 U.S.C.A. § 1151 for atrial 
fibrillation that he claims was caused by medications 
administered at a VA medical center (VAMC).  He also sought 
entitlement to service connection for an allergy to egg yolks 
that he asserted was the result of a reaction to an influenza 
shot given in service.

The RO denied the veteran's claim in October 1996.  Notice of 
the rating decision was provided that same month.

The veteran submitted his NOD with the rating action in 
October 1996.  The RO issued a SOC that only addressed the 
atrial fibrillation claim, in October 1996.  

The veteran submitted a statement in June 1997.  He stated 
that he was working on his appeal of the denial of his claim.  

The RO wrote to the veteran in December 1998.  The RO 
informed the veteran that his June 1997 statement was 
effective as a substantive appeal.

The veteran wrote to the RO in December 1998.  He denied 
submitting any appeal for his atrial fibrillation claim.  He 
noted that the RO accepted his June 1997 statement as an 
appeal for his claim.  

The RO wrote to the veteran in September 1999.  The RO 
advised the veteran that his claim for the issue for 
compensation under 38 U.S.C.A. § 1151 for atrial fibrillation 
was on appeal.  

The veteran responded in September 1999.  He acknowledged the 
RO's finding that his appeal was perfected in regard to this 
issue.  The veteran later submitted a VA Form 9, as a 
formalization of the RO's acceptance of his appeal, in 
September 1999.

The RO wrote to the veteran in June 2001 and confirmed that 
his claim for compensation under 38 U.S.C.A. § 1151 was on 
appeal.

The veteran was issued a SSOC in February 2002.  The 
veteran's claim remained denied.  The SSOC also listed the 
procedural history of the claim, to include receipt of the 
veteran's substantive appeal in June 1997.

The RO issued a rating decision in February 2002.  The issue 
of compensation under 38 U.S.C.A. § 1151 was again denied, as 
issue number 9.  The veteran submitted a detailed statement 
in April 2002.  The statement expressly noted the veteran's 
disagreement with issues 6 through 9 of the February 2002 
rating decision.  This included the denial of compensation 
under 38 U.S.C.A. § 1151.

The Board notes that the April 2002 submission does not 
represent a valid NOD in this case.  The veteran has already 
perfected an appeal regarding his claim for compensation 
under 38 U.S.C.A. § 1151 and there can be only one valid NOD 
for an issue.  

The RO issued a SSOC in July 2002.  The issue was listed as 
whether there was CUE in the denial of entitlement to 
compensation under 38 U.S.C.A. § 1151 for atrial 
fibrillation.  This SSOC was incorrectly issued by the RO.  
No prior rating action had occurred that addressed the issue.  
VA regulations expressly prohibit the inclusion of an issue 
in a SSOC that was not the subject of a prior SOC.  See 
38 C.F.R. § 19.31 (2005).

The RO also wrote separately to the veteran in July 2002.  
The letter advised the veteran that he had a pending appeal 
for his claim for entitlement to compensation under 
38 U.S.C.A. § 1151.  The letter also noted that the veteran 
had alleged CUE in the denial of his claim.  The letter 
advised that a SSOC had been issued in the case and further 
advised that the veteran had 60 days from the date of the 
SSOC to submit additional evidence before his case was 
transferred to the Board.

The veteran submitted a statement in March 2003.  He 
acknowledged receipt of a letter from the RO advising that 
his claim for allergies due to an influenza vaccine was to be 
reviewed.  See infra.  The review was predicated on the prior 
denial of the claim as being not well grounded.  The veteran 
noted that his original denial for compensation under 
38 U.S.C.A. § 1151 was also denied as not well grounded.

The RO wrote to the veteran and informed him that they were 
going to review his claim again as a result of the enactment 
of the Veterans Claims Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 in April 2003.  The RO noted that the 
veteran's claim had previously been denied as not well 
grounded and that the VCAA required the RO to review certain 
claims previously denied because they were not well grounded.

The veteran was scheduled for a hearing at the RO for May 15, 
2003.  Notice of the hearing date was provided by way of a 
letter dated in April 2003.

The RO wrote to the veteran in April 2003.  The letter again 
informed the veteran that his claim for compensation would be 
reviewed.

The veteran submitted his NOD with the rating action, also in 
April 2003.

Associated with the claims file is an informal conference 
report, prepared by the decision review officer (DRO), and 
dated May 15, 2003.  The report noted a discussion with the 
veteran's representative regarding the pending claims.  

The veteran submitted a statement, dated May 15, 2003, 
wherein he said that he was withdrawing all pending claims 
and all pending appeals.

The veteran submitted a lengthy statement that was received 
at the RO on August 8, 2003.  The veteran said he was 
rescinding his prior withdrawal of all pending claims and all 
pending appeals.

B.  Allergies Due to Influenza Shot

Service Connection

As noted above the veteran's original claim for service 
connection for allergies due to his influenza shot was denied 
in October 1996.  The claim was denied as not well grounded.  
The veteran submitted his NOD in October 1996.  

The Board notes that this issue has been identified as 
allergy to egg yolks as well as allergies as a result of an 
influenza shot in service.  The description has been used 
interchangeably by the RO in adjudicating the veteran's 
claim.  

The RO issued a SOC in November 1998.  

As noted above, the RO wrote to the veteran in December 1998.  
The RO noted that a SOC should have been issued sooner.  The 
veteran was informed that he needed to perfect his appeal of 
this issue by January 11, 1999.

The veteran also addressed his allergies to egg yolk claim in 
a December 1998 letter.  He said that he would be in 
California for the near future and unable to work on his 
appeal until he returned to Arkansas in March 1999.  He said 
that he needed an extension to respond to the SOC and wanted 
copies of VA medical records, specifically, a copy of a March 
1997 VA examination report.  A report unrelated to this 
issue.

The veteran did not submit anything further.  There is a 
Report of Contact, dated March 29, 1999, that noted that the 
VA representative told the veteran that he needed to submit 
his appeal of the issue involving service connection for 
allergies.

The RO wrote to the veteran in April 1999 and informed him 
that, with the exception of the issue of service connection 
for allergy to egg yolk, the appeal period had closed.

The September 1999 RO letter informed the veteran that the 
appeal period for his claim involving allergies from an 
influenza shot had expired on January 18, 1999.

The veteran responded to the RO in September 1999.  He 
questioned the expiration of his appeal period.  He noted 
that he had asked for an extension in December 1998.  He also 
said that he understood that he had one year to appeal from 
the date of the November 1998 SOC.  The veteran later 
submitted a VA Form 9, intended as a formal appeal for this 
issue, in September 1999.

The RO wrote to the veteran in June 2001.  The veteran was 
informed that the appeal period for this issue had expired.  
However, the RO had construed an August 1999 submission from 
the veteran as a claim to reopen and his claim would be 
developed.

The RO wrote to the veteran in July 2001 and confirmed that a 
new claim for service connection for allergies due to an 
influenza shot was pending.

The RO wrote to the veteran and informed him that they were 
going to review his claim again as a result of the enactment 
of the VCAA.  The RO noted that the veteran's claim had 
previously been denied as not well grounded and that the VCAA 
required the RO to review certain claims previously denied 
because they were not well grounded.

The veteran was scheduled for a hearing at the RO for May 15, 
2003.  Notice of the hearing date was provided by way of a 
letter dated in April 2003.

Associated with the claims file is an informal conference 
report, prepared by the decision review officer (DRO), and 
dated May 15, 2003.  The report noted a discussion with the 
veteran's representative regarding the pending claims.  

The veteran submitted a statement, dated May 15, 2003, 
wherein he said that he was withdrawing all pending claims 
and all pending appeals.

The veteran submitted a lengthy statement that was received 
at the RO on August 8, 2003.  The veteran said he was 
rescinding his prior withdrawal of all pending claims and all 
pending appeals.

New and Material Evidence

The RO denied the veteran's attempt to reopen his claim for 
service connection for this issue in February 2002.  Notice 
of the rating action was provided on February 12, 2002.  The 
notification included a separate notice of appellate rights.

The veteran submitted a detailed statement in April 2002.  
The statement expressly noted the veteran's disagreement with 
issues 6 through 9 of the February 2002 rating decision.  
This included the denial to reopen the veteran's claim for 
allergies to egg yolks.

The RO wrote to the veteran in January 2003 and acknowledged 
his disagreement with the rating decision of February 8, 
2002.  The letter did not list any specific issues.  No SOC 
was issued.

The veteran submitted a statement, dated May 15, 2003, 
wherein he said that he was withdrawing all pending claims 
and all pending appeals.

The veteran submitted a lengthy statement that was received 
at the RO on August 8, 2003.  The veteran said he was 
rescinding his prior withdrawal of all pending claims and all 
pending appeals.

Clear and Unmistakable Error

The RO issued a rating decision that denied a claim of CUE in 
the denial of entitlement to service connection for allergies 
due to reaction to egg yolk after receiving influenza vaccine 
in June 2002.  Notice of the rating action was provided on 
July 8, 2002.

The veteran submitted a statement expressing his disagreement 
with the June 2002 rating decision in July 2002.  The RO 
wrote to the veteran and acknowledged his statement as a NOD 
in August 2002.  No SOC was issued.

The veteran submitted a statement, dated May 15, 2003, 
wherein he said that he was withdrawing all pending claims 
and all pending appeals.

The veteran submitted a lengthy statement that was received 
at the RO on August 8, 2003.  The veteran said he was 
rescinding his prior withdrawal of all pending claims and all 
pending appeals.

C.  Service Connection for Chronic Rhinitis

The April 1999 letter from the RO also informed the veteran 
that there was no claim pending for service connection for 
chronic rhinitis.

The veteran submitted statements in August 1999.  He 
contended that he had raised a claim for service connection 
for chronic rhinitis.

The September 1999 RO letter told the veteran that no claim 
was pending for service connection for chronic rhinitis.  He 
was encouraged to submit a claim for this issue if he so 
desired.

The RO wrote to the veteran in June 2001.  The veteran was 
informed that his August 1999 submission was construed as a 
claim for service connection and that the claim would be 
developed.

The RO wrote to the veteran in July 2001 and confirmed that a 
new claim for service connection for chronic rhinitis was 
pending.

The RO denied service connection by way of a rating decision 
dated in February 2002.  Notice of the rating action was 
provided on February 12, 2002.  The notification included a 
separate notice of appellate rights.

The veteran submitted a detailed statement in April 2002.  
The statement expressly noted the veteran's disagreement with 
issues 6 through 9 of the February 2002 rating decision.  
This included the denial to grant service connection for 
chronic rhinitis.

The veteran wrote to the RO in October 2002.  He requested 
that he be afforded a hearing upon his return to Arkansas 
after March 15, 2003.  He expressed concern that his appeal 
for this issue may not have been addressed.

The RO wrote to the veteran in January 2003 and acknowledged 
his disagreement with the rating decision of February 8, 
2002.  The letter did not list any specific issues.  No SOC 
was issued.

The veteran was scheduled for a hearing at the RO for May 15, 
2003.  Notice of the hearing date was provided by way of a 
letter dated in April 2003.

Associated with the claims file is an informal conference 
report, prepared by the decision review officer (DRO), and 
dated May 15, 2003.  The report noted a discussion with the 
veteran's representative regarding the pending claims.  

The veteran submitted a statement, dated May 15, 2003, 
wherein he said that he was withdrawing all pending claims 
and all pending appeals.

The veteran submitted a lengthy statement that was received 
at the RO on August 8, 2003.  The veteran said he was 
rescinding his prior withdrawal of all pending claims and all 
pending appeals.

D.  Increased Rating for Bilateral Sympathectomies

The RO wrote to the veteran in July 2001.  The veteran was 
informed that a claim for "service connection" for lumbar 
sympathectomies was pending.

The RO denied the veteran's claim for an increased rating for 
his bilateral sympathectomies in February 2002.  Notice of 
the rating action was provided on February 12, 2002.  The 
notification included a separate notice of appellate rights.

The veteran submitted a detailed statement in April 2002.  
The statement expressly noted the veteran's disagreement with 
issues 6 through 9 of the February 2002 rating decision.  
This included the denial of an increased rating for service-
connected residuals of bilateral sympathectomies.

The veteran wrote to the RO in October 2002.  He requested 
that he be afforded a hearing upon his return to Arkansas 
after March 15, 2003.  He expressed concern that his appeal 
for this issue may not have been addressed.

The RO wrote to the veteran in January 2003 and acknowledged 
his disagreement with the rating decision of February 8, 
2002.  The letter did not list any specific issues.  

The veteran was scheduled for a hearing at the RO for May 15, 
2003.  Notice of the hearing date was provided by way of a 
letter dated in April 2003.

Associated with the claims file is an informal conference 
report, prepared by the decision review officer (DRO), and 
dated May 15, 2003.  The report noted a discussion with the 
veteran's representative regarding the pending claims.  

The veteran submitted a statement, dated May 15, 2003, 
wherein he said that he was withdrawing all pending claims 
and all pending appeals.

The veteran submitted a lengthy statement that was received 
at the RO on August 8, 2003.  The veteran said he was 
rescinding his prior withdrawal of all pending claims and all 
pending appeals.

E.  Earlier Effective Date for Service Connection
For Peripheral Neuropathy

The veteran submitted a claim for service connection for 
numbness in the right thigh in March 1990.  His claim was 
denied in June 1990.  Notice of the rating action was issued 
in July 1990.  The veteran did not submit a NOD.

The veteran was granted service connection for peripheral 
neuropathy of the right and left lower extremities in 
February 2002.  The effective date for service connection was 
established as April 9, 2001.  Notice of the rating action 
was provided on February 12, 2002.  The notification included 
a separate notice of appellate rights.

The veteran submitted a NOD in April 2002.  The veteran noted 
that he had submitted a claim for service connection for 
peripheral neuropathy in March 1990.  The RO did not issue a 
SOC.

The veteran wrote to the RO in October 2002.  He requested 
that he be afforded a hearing upon his return to Arkansas 
after March 15, 2003.  He expressed concern that his appeal 
for this issue may not have been addressed.

The RO wrote to the veteran in January 2003 and acknowledged 
his disagreement with the rating decision of February 8, 
2002.  The letter did not list any specific issues.  

The veteran was scheduled for a hearing at the RO for May 15, 
2003.  Notice of the hearing date was provided by way of a 
letter dated in April 2003.

Associated with the claims file is an informal conference 
report, prepared by the decision review officer (DRO), and 
dated May 15, 2003.  The report noted a discussion with the 
veteran's representative regarding the pending claims.  

The veteran submitted a statement, dated May 15, 2003, 
wherein he said that he was withdrawing all pending claims 
and all pending appeals.

The veteran submitted a lengthy statement that was received 
at the RO on August 8, 2003.  The veteran said he was 
rescinding his prior withdrawal of all pending claims and all 
pending appeals.

F.  General Discussion

The RO wrote to the veteran in September 2003.  The RO 
advised the veteran that his request to reactivate his claims 
had been received on August 8, 2003.  The RO informed the 
veteran that a withdrawn appeal could only be reactivated if 
the request was received by VA within the remaining appeal 
period.  

The letter further advised the veteran of the expiration of 
the appeal period for his several claims as follows:  
compensation under 38 U.S.C.A. § 1151 for atrial fibrillation 
expired on October 4, 1997; CUE in the denial of allergies 
due to reaction to influenza vaccination, expired July 8, 
2003; increased rating for bilateral lumbar sympathectomy 
residuals, new and material evidence to reopen a claim for 
service connection for allergies due to reaction to influenza 
vaccination, service connection for rhinitis, timeliness of 
VA Form 9 for issue of allergies due to reaction to influenza 
vaccination, and an earlier effective date for the grant of 
service connection for right and left lower extremity 
peripheral neuropathy expired on February 12, 2003.

The veteran submitted his notice of disagreement in October 
2003.  He was issued a statement of the case in April 2004.  
His substantive appeal was received in September 2004.

The veteran submitted a number of statements following the 
notice that the appeal period had expired on his several 
claims.  The veteran did not provide any argument to contest 
the determination by the RO.  Rather, the veteran continued 
to press his arguments for entitlement to the benefits from 
the underlying claims.

Analysis

The Board notes that appellate review will be initiated by a 
notice of disagreement (NOD) and completed by a substantive 
appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2004).  In addition, a NOD shall be filed within one 
year from the date of the mailing of notice of the result of 
initial review or determination.  See 38 U.S.C.A. § 
7105(b)(1); 38 C.F.R. § 20.302(a) (2004).  Such notice must 
be in writing and be filed with the activity which entered 
the determination, usually referred to as the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 7105(b)(1); 38 
C.F.R. §§ 20.201, 20.300 (2004).  A NOD postmarked before the 
expiration of the one-year period will be accepted as timely 
filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.305 (2004).  
Further, the NOD may be filed by the claimant, the claimant's 
legal guardian, or such accredited representative, attorney, 
or authorized agent as may be selected by the claimant or 
legal guardian.  See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 
20.301 (2004).

An appeal to the Board consists of a timely filed NOD in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (2004).  The substantive appeal can be set forth on a 
VA Form 9 (Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the AOJ.  38 C.F.R. § 20.202 (2004).  To be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302(b) (2004).  
Additionally, an extension for filing a substantive appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303 (2004).  If 
the claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, "he 
is statutorily barred from appealing the RO decision."  Roy 
v. Brown, 5 Vet. App. 554, 556 (1993); cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).

There are situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the veteran at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period. 38 C.F.R. § 20.302(b)(2) (2004).

The Board notes that 38 C.F.R. § 19.32 (2004) permits an AOJ 
to close an appeal without notice to the appellant or his 
representative for failure to respond to a SOC within the 
period allowed.  However, if a substantive appeal is 
subsequently received within the one-year appeal period, the 
appeal will be considered to be reactivated. 

In addition, the veteran may withdraw an appeal as to any or 
all issues involved in an appeal.  Appeal withdrawals should 
be filed with the AOJ, unless the case has been transferred 
to the Board.  A withdrawal of an appeal is effective when 
received by the AOJ.  The withdrawal of an appeal will be 
deemed a withdrawal of the NOD and, if filed, the substantive 
appeal, as to all issues to which the withdrawal applies.  A 
withdrawal does not preclude filing a new NOD, and after a 
SOC is issued, a new substantive appeal, as to any issue 
withdrawn, provided such fillings would be timely under these 
rules if the appeal withdrawn had never been filed.  
38 C.F.R. § 20.204 (2004).  

In this case, the veteran clearly withdrew all pending claims 
and appeals when he submitted his statement in May 2003.  He 
did not except any issue at the time.  He withdrew his claims 
and appeals in writing.  Thus, the veteran complied with the 
requirements to withdraw his appeals as required by 38 C.F.R. 
§ 20.204.  As such, the withdrawal was effective when it was 
received by the RO (AOJ) on May 15, 2003.

The Court has held that, "[W]hen a claim is withdrawn by a 
veteran, it ceases to exist; it is no longer pending and it 
is not viable."  See Hanson v. Brown, 9 Vet. App. 29, 31 
(1996).  That is what happened in this case when the veteran 
submitted his withdrawal in May 2003.

The Board notes that the Court has also held that failure to 
file a timely appeal does not automatically foreclose an 
appeal, render a claim final, or deprive the Board of 
jurisdiction.  See Gonzalez-Morales v. Principi, 16 Vet. App. 
556, 557 (citing Rowell v. Principi, 4 Vet. App. 9, 17 
(1993).  The Court discussed how an appeal could continue if 
there was no indication that the RO had "closed" the appeal 
and if the RO treated the alleged appeal as timely 
submitted."  Id.

The RO clearly considered the veteran's appeals closed in 
this case.  This was evident from the time of the September 
2003 letter informing him that the various appeal periods had 
expired.  The letter also informed him that he could submit 
new and material evidence in regard to the previous claims.  
Moreover, the RO did not undertake any further action to 
develop the underlying claims on their merits.  Therefore, 
the veteran's claims/appeals were effectively withdrawn by 
his submission of May 2003.  See Hanson, supra, see also 
38 C.F.R. § 20.204.

In regard to the veteran's initial claim for compensation 
under 38 U.S.C.A. § 1151 for atrial fibrillation, the 
veteran's claim was denied in October 1996.  He was provided 
notice on October 4, 1996.  The veteran perfected his appeal 
of this decision by way of a submission dated in June 1997.  
The one-year appeal period expired on October 3, 1997.  There 
is no evidence of record that the veteran requested an 
extension of the period beyond October 1997.  Although an 
April 1999 letter from the RO intimated that the issue was 
not on appeal, a September 1999 letter to the veteran clearly 
stated that the issue was on appeal.  No extension of time 
was granted.  The appeal period had expired by that time.  

The Board notes that the RO contacted the veteran in April 
2003 and informed him that his claim would be re-adjudicated 
because the original rating decision denied his claim as not 
well grounded.  The Board notes that VA's General Counsel has 
addressed such actions in VAOPGCPREC 3-2001.  In those cases 
where the claim is re-adjudicated, the readjudication 
vitiates the underlying decision.  Thus the claimant must 
submit a new NOD, and perfect an appeal of the new decision.  

No new adjudication of the issue occurred subsequent to the 
letter.  To the extent that the February 2002 rating decision 
represented such a readjudication, that appeal period expired 
in February 2003, one year after notice of the rating 
decision.  

The veteran's August 2003 submission does not represent a 
timely NOD or appeal of the denial of entitlement to 
compensation under 38 U.S.C.A. § 1151 for atrial 
fibrillation.

As to the timeliness of a VA Form 9 for the issue of service 
connection for allergies due to an influenza shot the Board 
notes that this claim was also denied in October 1996 with 
notice provided on October 4, 1996.  The veteran submitted 
his NOD that same month.  However, a SOC was not issued until 
November 13, 1998.  The RO wrote to the veteran in December 
1998 and informed him that he should submit his substantive 
appeal by January 11, 1999.

The veteran responded in December 1998 that he would be out 
of town and asked for an extension until his return in March 
1999.  He said that he required evidence from VA in assisting 
him in crafting his appeal.  However, the evidence he 
referred to was a copy of a March 1997 VA examination report 
that was unrelated to this issue.  

The RO wrote to him in April 1999 and indicated that the 
appeal period had not yet expired.  However, a letter, dated 
in September 1999 told the veteran that his appeal period had 
expired on January 18, 1999.

The veteran responded that same month with a VA Form 9.  He 
believed that he had one year from the date of the SOC to 
appeal.

Even if the veteran's September 1999 submission could be 
accepted as timely for the appeal at that time, the appeal 
period for the underlying rating action had clearly expired 
as of May 2003 when the veteran withdrew his claims.

In regard to the RO's January 2003 letter informing the 
veteran that his claim would be reviewed because of the prior 
denial for the claim being not well grounded, no new 
adjudication took place subsequent to that letter.  As noted 
supra, any readjudication would vitiate the underlying 
decision and require a new NOD.  See VAOPGCPREC 3-2001.  As 
no new adjudication occurred, the veteran's August 2003 
submission cannot serve as a new NOD that would reactivate 
the veteran's claim.  

The veteran's August 2003 submission is not a timely NOD or 
appeal as to the timeliness of his VA Form 9.

The veteran challenged the previous denial of entitlement to 
service connection for egg yolk allergies due to a reaction 
to an influenza shot on the basis of CUE.  The RO issued a 
rating decision that denied this claim in June 2002.  Notice 
of the rating action was provided on July 8, 2002.  

The veteran submitted his NOD in July 2002.  The RO 
acknowledged the NOD in August 2002 but did not issue a SOC.  
The veteran's appeal period expired on July 7, 2003.  He did 
not request an extension of the period.  Thus, his August 
2003 submission cannot be construed as a timely NOD with or 
appeal of the June 2002 rating decision.  

The February 2002 rating decision also denied an increased 
rating for the residuals of the veteran's service-connected 
bilateral sympathectomies, denied the veteran's claim of new 
and material evidence to reopen a claim for service 
connection for allergies to egg yolk due to an influenza 
shot, denied service connection for chronic rhinitis, and 
established an effective date for service connection for 
peripheral neuropathy.  Notice of the rating action was 
provided on February 12, 2002.  

The veteran submitted a notice of disagreement with the 
denial of these claims in April 2002.  The RO did not issue a 
SOC.

In evaluating the appeal period for these claims, there is no 
evidence that the veteran requested or was granted an 
extension of the appeal.  In the absence of any extension, 
the appeal period for these claims expired in February 2003.  
The veteran withdrew these claims with his May 2003 
statement.  His August 2003 submission does not serve as a 
valid NOD or appeal to reactive these claims.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for finding 
that the veteran's August 2003 submission served as a NOD to 
reactivate his previously withdrawn claims as discussed.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
The Board notes that 38 C.F.R. § 3.102 was amended in August 
2001, effective as of November 9, 2000. See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  However, the change to 38 C.F.R. 
§ 3.102 eliminated the reference to submitting evidence to 
establish a well-grounded claim and did not amend the 
provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005)) and the implementing regulations 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).

The Board notes that the veteran was not provided with any 
type of notice regarding the timeliness of appeal issues on 
appeal.  However, such a notice was not required in this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The veteran was given an explicit explanation of why his 
August 2003 submission did not serve to reactivate his 
appeals.  The April 2004 statement of the case and November 
2004 supplemental statement of the case provided a discussion 
of the applicable law and again explained why the evidence of 
record failed to establish that the veteran's appeals were 
reactivated.  

Any notice to the veteran would not have changed the outcome 
in this case.  The applicable statutory and regulatory 
provisions require that the evidence to substantiate a NOD or 
appeal be of record within the stated times.  Any notice 
provided to the veteran after the expiration of the 
appropriate period is not going to provide him with any 
meaningful notice such as to change the outcome of his case.  
The required NOD/appeal had to be of record prior to the 
expiration of the appeal period.  See Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Moreover, the veteran has not 
alleged any prejudice to his claim by the lack of notice.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  
The veteran has certainly participated in the appeal by way 
of his submission of hundreds of pages of argument.  

In summary, VA had no duty to provide notice of any 
information and evidence necessary to substantiate the 
timeliness of appeal claims because of the application of law 
to undisputed facts in this case.  See VAOPGCPREC 5-2004.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity is restored.

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity is restored.

A notice of disagreement with an October 1996 rating decision 
that denied compensation under 38 U.S.C.A. § 1151 for atrial 
fibrillation was not timely filed; the appeal of this issue 
is denied.

A notice of disagreement with an October 1996 rating decision 
that denied service connection for allergies to egg yolk as a 
result of a reaction to an influenza shot was not timely 
filed; the appeal of this issue is denied.

A notice of disagreement with a June 2002 rating decision 
that denied CUE in a prior denial of service connection for 
allergies to egg yolk as a result of a reaction to an 
influenza shot was not timely filed; the appeal of this issue 
is denied.

A notice of disagreement with a February 2002 rating decision 
that denied an increased rating for bilateral service-
connected lumbar sympathectomies, receipt of new and material 
evidence to reopen a claim for service connection for 
allergies to egg yolk as a result of a reaction to an 
influenza shot, service connection for chronic rhinitis, and 
entitlement to an earlier effective date for service 
connection of peripheral neuropathy was not timely filed; the 
appeal of these issues is denied.


REMAND

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  Further, a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2005).  Moreover, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran submitted his claim for service connection for 
diabetes in October 2003.  At that time he was service-
connected for residuals of frostbite of the left foot, 
residuals of frostbite of the right foot, residuals of 
bilateral lumbar sympathectomy, anxiety reaction with 
conversion symptoms, and postoperative tonsillitis.  

The veteran contends that he developed diabetes in 1996 as a 
result of a weight gain.  He further alleges that the weight 
gain was directly attributable to limitation of physical 
activities caused by his bilateral service-connected foot 
disabilities.  

The veteran was first suspected of diabetes in August 1996.  
A letter from Dr. Borrud of the Mayo Clinic noted that the 
veteran had a fasting blood glucose level of 231 
milligrams/deciliter (mg/dl) compared to 103 in 1990.  An 
October 1996 Mayo Clinic neurology evaluation report noted 
that the veteran was found to be diabetic in August 1996.  

Additional private treatment records, as well as VA 
examinations are of record.  While the records and 
examination reports note the veteran's diagnosis of diabetes, 
there is no comment as to any possible etiological 
relationship to any of the veteran's service-connected 
disabilities.

A VA examiner noted that the veteran reported having a 
borderline glucose metabolic disturbance in March 1997.  
Other VA examiners later noted that the veteran was diagnosed 
with diabetes and reported on the condition in their reports 
in September 2001.  A private neurologist and several private 
podiatrists also reported that the veteran had diabetes.  The 
VA examiners and the private medical providers did not 
provide an opinion that the veteran's diabetes was due to any 
service-connected disability.

The veteran submitted a statement from T. C. Paden, M.D., 
dated in September 2002.  Dr. Paden attested to the level of 
disability for the veteran resulting from his bilateral foot 
disabilities.  He did not mention the veteran's diabetes at 
that time.

The veteran submitted a statement from Dr. Paden, dated in 
September 2003.  Dr. Paden reported that the veteran had been 
treated for diabetes since 1996.  He said that the veteran 
had had a significant weight gain over the past 15 years 
secondary to inactivity caused by peripheral neuropathy 
secondary to frostbite injury and sympathectomy.  He said the 
disabilities had combined to prevent any kind of a meaningful 
exercise program or activity program and led to the weight 
gain.  He asked that attention be given to the matter in 
regard to "placing his [the veteran's] diabetes as a service 
connection diagnosis. . . ."

The RO secured a medical opinion to assess the veteran's 
claim of secondary service-connection in October 2004.  In 
requesting the opinion, the RO informed the examiner that the 
veteran was no longer service connected for right and left 
lower extremity peripheral neuropathy.  The examiner noted 
the veteran's allegation that a weight gain due to inactivity 
brought on by his service-connected foot disabilities caused 
his diabetes.  He said that he had reviewed the veteran's 
claims file and treatment records.  He also said that he had 
reviewed Dr. Paden's opinion.  The examiner provided the 
following opinion:  "It is my opinion after reviewing his 
chart, I find little evidence to support the contention that 
his diabetes is due to the weight gain because of his 
inability to exercise because of service connected 
disabilities.  I think that it is unlikely that his diabetes 
is unrelated to this."

Neither Dr. Paden, nor the VA examiner gave a rationale for 
their opinion.  Both statements are conclusory in nature.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (Doctor's use 
of word "could" without supporting clinical data or other 
rationale rendered doctor's opinion too speculative to 
provide the degree of certainty required for medical nexus 
evidence).  Dr. Paden did not cite to any specific records to 
show the weight gain experienced by the veteran.  There are 
no weights mentioned at all.  He did not provide any support 
for his conclusion that a weight gain would cause diabetes in 
this veteran.  Without the benefit of support for his 
opinion, it could be concluded that the opinion was based on 
a history as related by the veteran.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

The VA examiner, while noting that he had reviewed the 
veteran's claims file and treatment records, did not discuss 
any evidence of a weight gain.  He did not provide any basis 
for his conclusion that the evidence did not support that the 
veteran's diabetes was due to his weight gain or any 
inability to exercise because of service-connected 
disabilities. 

In view of the above, including the fact that entitlement to 
service connection for peripheral neuropathy of the right and 
left lower extremities is restored, this issue must be 
remanded for additional development.  Accordingly, this issue 
is REMANDED to the RO for the following action:

1.  The RO should inform the veteran 
that the opinion of Dr. Paden is 
inadequate in that there is no basis 
for the opinion and that he should 
request Dr. Paden, or another 
medical professional, to provide an 
opinion that links his diabetes to 
his service-connected disabilities.  
Any such opinion must provide a 
rationale for the opinion based on 
the evidence of record and sound 
medical principles.

2.  The veteran's claims file should 
be returned to the VA examiner that 
provided the October 2004 opinion.  
The examiner should be notified as 
to all of the veteran's service-
connected disabilities, to include 
peripheral neuropathy of the lower 
extremities, and requested to 
provide an opinion as to whether 
there is at least a 50 percent 
probability or greater that the 
veteran's service-connected 
disabilities either caused, or 
aggravate, the veteran's diabetes.  
The VA examiner should provide 
reference to specific evidence of 
record in the opinion as well as a 
complete rationale for the opinion.  

If the same VA examiner is not 
available, the claims file should be 
presented to a another physician to 
provide the requested opinion under 
the guidelines addressed above.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal to include whether the 
veteran's service-connected 
disabilities aggravate his diabetes.  
If the benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


